Citation Nr: 1426197	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides and chemicals. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1973. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Muskogee, Oklahoma, which, in relevant, denied the Veteran's claim of entitlement to service connection for skin cancer. 

In August 2012, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In August 2012, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by Agency of Original Jurisdiction (AOJ). .  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has skin cancer due to exposure to various chemicals (solvents, lubricants, and fuels) in service.  His service personnel records show that he was a supply specialist.  The Veteran, a nurse, testified that he has had various skin lesions over the years and that in addition to exposure to chemicals in service, he also experienced sunburns during service.  He has not been afforded an examination to determine whether he has skin cancer, or any residuals thereof, and the etiology of any such condition.  On remand, he must be provided such an examination.

Additionally, during the August 2012 hearing, the Veteran testified that he received treatment from a Dr. Patel.  As Dr. Patel's records have not yet been associated with the claims files, they should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all outstanding treatment records, to specifically include those from Dr. Patel.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current skin cancer/residuals thereof.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any  skin lesions, and specifically determine whether such are skin cancer/residuals thereof.  

The examiner should also address whether it is at least as likely as not (a 50 percent probability or more) that any current skin cancer/residuals had its onset in service, or is otherwise related to the Veteran's military service, to include exposure to herbicides, or solvents, lubricants, and/or fuels, or sunburns during service.   

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

3. Then, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his attorney  an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



